Citation Nr: 0905627	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Raymond R. Esteves, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from April 1980 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's service-connected disabilities render him 
unable to care for daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the  VCAA is 
necessary.



Analysis

Compensation at the aid and attendance rate is payable when a 
Veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in her daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2008).

Review of the record reflects that the Veteran is currently 
in receipt of service connection for anxiety disorder with a 
70 percent evaluation, dorsolumbar paravertebral myositis 
with a 40 percent evaluation, hiatal hernia with a 30 percent 
evaluation, and excision of sebaceous cysts with 
noncompensable evaluations.  The Veteran was awarded a total 
rating based on unemployability due to service connected 
disability in June 1991.

The Veteran asserts that he should be awarded special monthly 
compensation based on his need for the aid and attendance of 
another person.  He argues that his anxiety disorder, lumbar 
spine disability, and hiatal hernia cause him to require 
assistance from others.  In his March 2007 substantive 
appeal, he maintained that he could not function without the 
aid and attendance of his wife and other family members.

In an undated medical statement, a physician indicated that 
the Veteran had radiculopathy due to a herniated nucleus 
pulposus at L5-S1.  He noted that the Veteran had chronic 
pain and could not walk without assistance.  He indicted that 
the Veteran could feed himself but that he required 
assistance in bathing and other hygiene needs, to include the 
needs of nature.  He stated that the Veteran was not confined 
to bed and was able to sit up.  He indicated that the Veteran 
was not blind.  He noted that the Veteran was able to travel 
but that he could not leave home without assistance.  He 
stated that the Veteran did not require nursing home care.  

Various examinations, to include an aid and attendance 
examination, were carried out in May 2006.  The aid and 
attendance examiner noted that the Veteran claimed the need 
for aid and attendance due to his anxiety disorder, lumbar 
spine condition, and hiatal  hernia.  He indicated that the 
Veteran also  had other diagnoses, to include hypothyroidism, 
sleep apnea, carpal tunnel syndrome, and hearing loss.  He 
stated that the Veteran was accompanied to the examination by 
his wife, and traveled in a car driven by her.  He noted that 
the Veteran was not hospitalized or permanently bedridden.  
He noted that the Veteran was not wearing his glasses at the 
time of evaluation but that he did use them for reading and 
distance sight.  He indicated that the Veteran was not 
currently managing his benefit payments and that his wife was 
in charge of that task.  He related that he Veteran's 
capacity to protect himself from the hazards and dangers of 
his daily environment was mainly limited due to his back 
condition.  The Veteran reported daily pain and flare-ups 
that lasted for hours.  He noted that during flare-ups, he 
required injections of Demerol and needed complete rest and 
assistance for performing activities of daily living except 
for feeding.  The examiner indicated that the Veteran had 
used a single point cane since 1993 and sometimes used a 
wheelchair during times of intense pain.  The Veteran 
described episodes of dizziness approximately twice per week.  
He also reported poor balance affecting his ability to 
ambulate due to sensations of weakness, which the examiner 
attributed to peripheral neuropathy of the lower extremities.  
The examiner also recorded a history of falling, dribbling 
and bladder incontinence not requiring diapers.  He indicated 
that the Veteran was able to travel beyond the premises of 
his home only accompanied by another person and that he 
rarely went out.  With respect to his  living arrangements, 
the Veteran reported that he lived in a single story house 
with his wife and her mother.  He noted that he required 
assistance arising from his bed, but that he had purchased a 
positional bed two months previously which made the task less 
complicated.  He stated that he was only able to heat a glass 
of hot chocolate in the microwave due to pain in his wrists, 
weakness in his hands, and inability to stand for prolonged 
periods.  

Physical examination revealed that the Veteran was oriented 
and cooperative.  He was using hearing aids at the time of 
the evaluation.  His stated of nutrition was noted as obese.  
His gait was steady with no spasticity, wide gait, limping, 
scissoring, step-page, or dragging of foot.  The Veteran 
ambulated with a single point cane.  The examiner noted that 
the Veteran was able to self feed but needed complete 
assistance for fastening clothing and for bathing.  He 
indicated that the Veteran was able to shave but required 
several breaks due to fatigue after repetitive movements of 
his hands.  He also noted that the Veteran required frequent 
assistance when toileting (two to three times per week), for 
cleaning himself and for pulling up his underwear and pants 
and for standing up once he had finished.  There was no gross 
limitation of motion of the  lower extremity joints and no 
muscle atrophy, contractures, weakness, or lack of 
coordination.  There was no deficit in weight bearing, 
balance, or propulsion.  The examiner concluded that the 
Veteran was able to walk without the assistance of another 
person.  He noted that the Veteran used a cane and sometimes 
a wheelchair.  He stated that the Veteran was able to leave 
his home.  

On VA spine examination in May 2006, the Veteran's history 
was reviewed.  The Veteran reported pain located at the 
paravertebral muscles of the lumbosacral spine with 
occasional radiation to his legs.  He stated that the pain 
affected him three to four hours per day, the precipitating 
factors being prolonged standing, sitting, and bending 
forward.  He denied general malaise, dizziness, visual 
disturbances, numbness, weakness, bladder complaints, bowel 
complaints, and erectile dysfunction.  The examiner noted 
that the Veteran walked with a one-point cane and could walk 
for 10 to 20 minutes.  The Veteran was not unsteady and 
denied a history of falls.  The examiner indicated that the 
Veteran was modified independent in self-care, noting that he 
required some assistance for dressing the lower extremities 
and in going to the bathroom.  Neurologic examination was 
intact to pinprick in the lower extremities.  Motor 
examination revealed no atrophy and strength of 5/5 
throughout.  Reflexes were symmetric and 1+.  The diagnoses 
were lumbosacral strain, lumbosacral degenerative disc 
diseases at L5-S1, and lumbosacral herniated nucleus pulposus 
at L5-S1.

On VA psychiatric examination in May 2006, the Veteran's 
medical records and claims file were reviewed.  The Veteran 
complained of anxiety, excessive purchasing of useless goods, 
and forgetfulness.  On mental status examination, the Veteran 
was neatly groomed and his speech was loud.  He was 
cooperative.  He was oriented.  His thought process revealed 
circumstantiality but thought content was unremarkable and 
there were no delusions.  He was noted to understand the 
consequences of his behavior.  Insight testing revealed that 
the Veteran understood that he had a problem.  No 
inappropriate behavior was recorded.  The Veteran interpreted 
proverbs appropriately.  There was no obsessive or 
ritualistic behavior.  The Veteran had good impulse control 
and denied episodes of violence.  There were no suicidal 
thoughts or homicidal thoughts.  Memory was normal with the 
exception of mildly impaired recent memory.  The examiner 
noted that the Veteran was able to maintain his personal 
hygiene.  She indicated that the Veteran's activities of 
daily living were limited by his physical conditions and not 
his mental disorder.  She concluded that the Veteran was not 
capable of managing his financial affairs.  She indicated 
that there was severe impairment in the occupational domain 
but that there was moderate impairment in routine self-care, 
mainly from the Veteran's physical condition.  She concluded 
that the Veteran was not in need of aid and attendance due to 
his psychiatric condition.  

On VA gastrointestinal examination, the examiner noted that 
the Veteran was service connected for hiatal hernia.  On 
physical examination, the examiner concluded that the Veteran 
was not in need of aid and attendance on account of his 
service-connected hiatal hernia.

Upon careful review of the record, the Board concludes that 
special monthly compensation is warranted.  The evidence 
demonstrates that the service-connected disabilities, mainly 
the Veteran's back disability, have caused the need for the 
regular aid and attendance of another person.  VA examiners 
have concluded that aid and attendance is not required on 
account of the Veteran's hiatal hernia and psychiatric 
disorder.  The VA psychiatric examiner specifically stated 
that the Veteran's activities of daily living were moderately 
limited by his physical conditions and not to his mental 
disorder.  However, examinations pertaining to the Veteran's 
back have disclosed that the Veteran requires assistance with 
dressing his lower extremities and that he also needs help 
with toileting and pulling up his underwear.  In essence, he 
cannot keep himself ordinarily clean and dressed without the 
assistance of others.  

It is clear that the Veteran's back disability is the cause 
for his impairment.  Although the Veteran has more than one 
diagnosis concerning the back, the AOJ did not attempt to 
distinguish manifestations or make a determination regarding 
service-connection for all back diagnoses.  Since the 
limitation of motion and back pain may be due to either 
condition and the AOJ has awarded 40 percent for the service-
connected disease process, the Board concludes that all 
limitation of motion is attributable to service connected 
cause or that the manifestations may not be distinguished at 
this time.

The Board's review reflects that the AOJ denied special 
monthly compensation based on the need for aid and attendance 
because the Veteran did not have a single proper evaluation 
for the award of the benefit.  Since the grant of aid and 
attendance does not require a specific evaluation, the 
determination of the AOJ is legally unsupportable.  The Board 
also notes that the United States Code controls, as opposed 
to any M21-1 type manual provision.

Essentially, the evidence establishes that the Veteran's 
service-connected disabilities cause him to be so helpless as 
to require regular aid an attendance of another person.  
Accordingly, the Board concludes that the criteria for the 
award of special monthly compensation benefits based on a 
need for regular aid and attendance or being housebound have 
been met.


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


